          Case 4:20-cv-05640-YGR Document 457-1 Filed 04/16/21 Page 1 of 3




 1 KATIE TOWNSEND (SBN 254321)
 2
     ktownsend@rcfp.org
     REPORTERS COMMITTEE FOR
 3   FREEDOM OF THE PRESS
 4   1156 15th Street NW, Suite 1020
     Washington, D.C. 20005
 5   Telephone: (202) 795-9300
 6   Facsimile: (202) 795-9310

 7 Counsel for Reporters Committee for
 8 Freedom of the Press and 18 Media
     Organizations
 9
10
11                          UNITED STATES DISTRICT COURT
12                       NORTHERN DISTRICT OF CALIFORNIA
13
14 EPIC GAMES, INC.,                           Case No. 4:20-cv-05640

15              Plaintiff/Counter-Defendant,   DECLARATION OF KATIE
16                                             TOWNSEND IN SUPPORT OF
     v.                                        UNOPPOSED ADMINISTRATIVE
17                                             MOTION OF THE REPORTERS
18 APPLE INC.,                                 COMMITTEE FOR FREEDOM OF
                                               THE PRESS AND 18 MEDIA
19              Defendant/Counter-Claimant.    ORGANIZATIONS FOR TRIAL
20                                             ACCESS

21                                             Judge: Hon. Yvonne Gonzalez Rogers
22
23
24
25
26
27
28
      TOWNSEND DECL. ISO UNOPPOSED ADMINISTRATIVE MOT. OF REPORTERS COMMITTEE FOR
       FREEDOM OF THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
       Case 4:20-cv-05640-YGR Document 457-1 Filed 04/16/21 Page 2 of 3




 1         I, Katie Townsend, declare as follows:
 2        1.     I am the Legal Director at the Reporters Committee for Freedom of the
 3 Press (the “Reporters Committee” or “RCFP”), an unincorporated nonprofit
 4 association located in Washington, D.C., a position I have held since May 2018.
 5 Prior to becoming RCFP’s Legal Director, I was its Litigation Director; I held that
 6 position from September 2014 to May 2018.
 7        2.     I am an attorney and counsel for the Reporters Committee and 18 news
 8 media organizations (the “Media Coalition”) in this matter. I am a member in good
 9 standing of the Bar of the State of California and am admitted to practice before this
10 Court. I make this declaration in support of the Unopposed Administrative Motion of
11 the Reporters Committee and 18 Media Organizations for Trial Access, filed herewith
12 (the “Motion”). I have personal knowledge of the matters stated in this declaration.
13        3.      On April 15, 2021, I sent an e-mail to counsel for Epic Games, Inc.
14 (“Epic”) and Apple Inc. (“Apple”) indicating that the Media Coalition planned to file
15 an administrative motion seeking press access to the bench trial scheduled to
16 commence on May 3, 2021. My e-mail described the specific relief requested in the
17 Motion filed herewith.
18        4.      On April 15, 2021, counsel for Epic informed me that Epic took no
19 position as to the Motion.
20        5.     On April 15, 2021, counsel for Apple informed me that Apple “supports
21 and embraces the Reporters Committee’s proposal for additional measures to provide
22 the press and public greater access to the trial and exhibits, to the extent possible
23 consistent with the Court’s prior rulings.” Apple’s counsel further stated that “Apple
24 supports your request to have a pool reporter in the courtroom, as long as that does
25 not reduce the number of lawyers permitted in the courtroom. Apple further supports
26 your request that the Court make the exhibits publicly available once they are
27 admitted into evidence.”
28                                             2
     TOWNSEND DECL. ISO UNOPPOSED ADMINISTRATIVE MOT. OF REPORTERS COMMITTEE FOR
      FREEDOM OF THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
       Case 4:20-cv-05640-YGR Document 457-1 Filed 04/16/21 Page 3 of 3




 1        6.     As I indicated to counsel for Epic and Apple in my e-mail of April 15,
 2 2021, to the extent the Court agrees to provide any or all of the additional access the
 3 Media Coalition is requesting pursuant to its Motion, counsel for the Media Coalition
 4 will work with the parties to the extent needed to facilitate that access with minimal
 5 disruption to the parties and to the Court.
 6        I declare under penalty of perjury that the foregoing is true and correct.
 7 Executed this 16th Day of April, 2021, in Washington, D.C.
 8
 9                                                   /s/ Katie Townsend
10                                                   Katie Townsend
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
       TOWNSEND DECL. ISO UNOPPOSED ADMINISTRATIVE MOT. REPORTERS COMMITTEE FOR
      FREEDOM OF THE PRESS AND 18 MEDIA ORGANIZATIONS FOR TRIAL ACCESS (4:20-CV-05640)
